Title: John Adams to Abigail Adams, 12 December 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr 12. 1793
This Day having been devoted to Thanksgiving by the Governor of Pensilvania, Congress have adjourned to Fryday. We have had a great Snow and afterwards a great Rain but not enough to carry off all the Snow. The Weather therefore is still cool, tho fair and pleasant. All Apprehension of the Fever Seems entirely departed, a Circumstance the more comfortable to me, as, having been among a few of the Earliest who came into Town, if any Thing unfortunate had followed I might have been reproached for Setting a precipitate Example.
our Son Thomas was examined approved and Sworn the last Week; so that We have three Lawyers upon the Theatre of Action. May they be ornaments to their Country and Blessings to the World.
Congress has a great Task and a very unpleasant one before them. With Indians and Algerines for open Ennemies and so many other Nations for suspicious Friends, besides so many appearances of ill Will among our own Citizens, who ever Envies a seat in that Body I believe the Members have no great reason to be delighted with theirs. My own is a situation, of Such compleat Insignificance, that I have Scarcely the Power to do good or Evil: yet it is the Station the most proper for me, as my Eyes and hands and Nerves are almost worn out.

The two Houses have been tolerably unanimous in giving to the Presidents system a kind of rapid approbation: but what will be the Result of the Negotiations with France and England I know not. Mr Jefferson has regained his Reputation by the Part he has taken, and his Compositions are much applauded by his old Friends and assented to by others. The fresh depredations of the Algerines are so well calculated to prevent Emigration to this Country from England scotland and Ireland, that People are ready enough to impute their Truce with Portugal and Holland to British Interference. our Trade is like to suffer by the Arbitrary Decrees of England Spain and France as well as by the ferocious Pyracy of Affrica.
This Winter will Shew Us the Temper of England as well as France. Americans cannot see with Pleasure the French Islands fall into English hands, nor will even French Emigrants be gratified with the Partition of their Country. But Foresight is impossible in such a Chaos. I am with great Anxiety for / your health, your
J. A
